Exhibit CERTIFICATE OF ELIMINATION OF THE SERIES B PREFERRED STOCK OF INTERNAP NETWORK SERVICES CORPORATION Pursuant to Section 151(g) of the General Corporation Law of the State of Delaware Internap Network Services Corporation, a corporation organized and existing under the laws of the State of Delaware (the “Corporation”), in accordance with the provisions of Section151(g) of the Delaware General Corporation Law (the “DGCL”), hereby certifies as follows: FIRST:Pursuant to Section151 of the DGCL and authority granted in the Certificate of Incorporation, as amended, of the Corporation (the “Certificate of Incorporation”), the Board of Directors of the Corporation previously designated 500,000 shares of preferred stock as SeriesB Preferred Stock, par value $0.001 per share (the “SeriesB Preferred Stock”), and established the powers, preferences and rights of the shares of such series, and the qualifications, limitations or restrictions thereof as set forth in the Certificate of Designation of Rights, Preferences and Privileges of Series B Preferred Stock of Internap Network Services Corporation (the “SeriesB Certificate of Designation”), with respect to such SeriesB Preferred Stock, which SeriesB Certificate of Designation was filed in the Office of the Secretary of State of the State of Delaware and is in full force and effect on the date hereof.None of the authorized shares of SeriesB Preferred Stock are outstanding and none will be issued. SECOND: The SeriesB Certificate of Designation was filed with the Office of the Secretary of State of the State of Delaware in connection with the Preferred Stock Rights Agreement, dated as of April 11, 2007, as amended December 31, 2009, between the Corporation and American Stock Transfer and Trust Company, as rights agent (the “Rights Agreement”). THIRD: Pursuant to the authority conferred on the Board of Directors of the Corporation by the Certificate of Incorporation and in accordance with the provisions of Section151 of the DGCL, the Board of Directors of the Corporation, on February 24, 2010, duly adopted the following resolutions authorizing the elimination of said SeriesB Preferred Stock: RESOLVED, that pursuant to the authority conferred on the Board of Directors of the Corporation by the provisions of Section151 of the Delaware General Corporation Law (“DGCL”), the Board of Directors hereby eliminates the SeriesB Preferred Stock, par value $0.001 per share (the “SeriesB Preferred Stock”), none of which is currently outstanding and none of which will be issued; and RESOLVED FURTHER, that the appropriate officers of the Corporation, or any one or more of them, hereby are authorized, in the name and on behalf of the Corporation, pursuant to Section151(g) of the DGCL, to execute and file a Certificate of Elimination of the SeriesB Preferred Stock of the Corporation with the Secretary of State of the State of Delaware, which shall have the effect when filed with the Secretary of State of the State of Delaware of eliminating from the Certificate of Incorporation, as amended, all matters set forth in the Certificate of Designation of the SeriesB Preferred Stock with respect to such SeriesB Preferred Stock. FOURTH:The Rights Agreement expired by its terms on December 31, 2009. FIFTH:That in accordance with the provisions of Section151 of the DGCL, the Certificate of Incorporation of the Company is hereby amended to eliminate all references to the SeriesB Preferred Stock, and the shares that were designated to such series hereby are returned to the status of authorized but unissued shares of the preferred stock of the Corporation, without designation as to series. IN WITNESS WHEREOF, the Corporation has caused this Certificate of Elimination to be signed by its duly authorized officer, as of the 26th day of February, 2010. INTERNAP NETWORK SERVICES CORPORATION By: /s Richard P. Dobb Richard P. Dobb Authorized Officer
